Citation Nr: 1425283	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for circulatory problems, as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for high blood pressure, as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and schizophrenia.

4. Prior to March 26, 2008, entitlement to a higher initial evaluation than 20 percent for carcinoma of the prostate, status post prostatectomy (prostate cancer).  




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to November 1965.  He served in Vietnam and is in receipt of the Combat Infantryman Badge.  The Veteran's spouse, as his recognized fiduciary, has taken the primary role in prosecuting the instant appeal.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)  in San Juan, Puerto Rico. 

Both the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems contained documents regarding this appeal.  Those documents included multiple irrelevant documents and several relevant rating decisions, that were duplicates of documents contained in the claims file.

The Board has recharacterized the original claim for service connection for PTSD to reflect a more generalized inquiry into any psychiatric disability. See, e.g., Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Moreover, notwithstanding the RO's pronouncement by February 2012 rating decision that the Veteran's claim for increased evaluation for status post prostate cancer was effectively satisfied by the decision therein to grant a 100 percent rating effective March 27, 2008, there remains for appellate consideration the approximate one-year time period preceding March 27, 2008 wherein less than the highest schedular rating was awarded, as reflected above on the title page. 

During pendency of this matter, an August 2010 RO rating decision granted the then pending claim for service connection for a right inguinal hernia.  The Veteran has not appealed as to the assigned initial rating or effective date for this condition.  Accordingly, that issue is not on appeal.

The issues of service connection for circulatory problems and high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran had participation in combat during service.

2. The preponderance of the evidence indicates a psychiatric disability is related to active service.  

3. Prior to March 26, 2008, the Veteran had a rising PSA level with preliminary discussion of the requirement for continuing therapeutic measures to alleviate underlying prostate cancer.               


CONCLUSIONS OF LAW

1. The criteria are met to establish service connection for a psychiatric disability.  38 U.S.C.A. 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013). 

2. The criteria are met to establish an initial 100 percent rating for prostate cancer, prior to March 26, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013).

As indicated below, regarding the claims being decided herein, the Board is granting the benefits on appeal of entitlement to service connection for psychiatric disability, as well as the maximum schedular 100 percent evaluation for prostate cancer (status post prostatectomy) during the time frame before the Board for review. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

Governing Law, Regulations and Analysis

A. Service Connection for Psychiatric Disability

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.  See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) , corrected by 75 Fed. Reg. 41,092 (July 15, 2010). These amendments are applicable to the Veteran's appeal.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 

Lay evidence may establish an alleged stressor may where: 1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852. 

The Board finds that the evidence of record demonstrates that the Veteran's psychiatric disability is related to active service.  First, the Veteran is a combat Veteran as noted by his receipt of the Combat Infantryman Badge.  His alleged stressor of seeing fellow service-members die in Vietnam is consistent with the circumstances of his Vietnam service.  

In addition, upon service discharge, the Veteran reported nervous trouble.  The rest of his service treatment records (STRs) are largely absent indication of mental health symptoms.  Second, there is a current diagnosis of schizophrenia based upon a private medical opinion.  That opinion also noted rule out PTSD, but provided a positive PTSD etiological opinion.  Thus, it appears that PTSD has also been diagnosed. Finally, a competent and fully adequate clinically substantiated opinion links the Veteran's current psychiatric disabilities to the stressful circumstances of his having been involved in combat during active military service. 

In a February 2005 treatment summary, Dr. F.M.F., private psychiatrist, diagnosed schizophrenia, undifferentiated type, chronic, with depressive and paranoid features; and rule out PTSD, and opined: 

[This is a] Vietnam Era Veteran with a long-standing mental illness which probably took its origin while in active army service, although poorly documented by his fears developed towards everything which means army service, veterans installation and others, turning him away from where he should have initially gone. As times passed by, [he] had more and more irrational fears, turning apart everyday more from there and looking for private psychiatric help. ...We suspect this man is suffering the horror of war and its sequelae - posttraumatic stress disorder, which will probably last for life.

A March 2008 VA examination was conducted.  The Veteran could not fully complete the interview or examination due to his psychiatric difficulties; no adequate diagnosis or opinion was rendered. 

Based on the foregoing private treatment opinion, particularly considered along with a history of documented mental health disability going back to at least the mid-1970s, service connection for the Veteran's currently diagnosed psychiatric disabilities is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

B. Increased Evaluation for Prostate Cancer Prior to March 26, 2008.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. See Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are to be evaluated as 100 percent disabling. Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e). If there has been no local recurrence of metastasis of the neoplasm, it is to be rated based on residuals of either voiding dysfunction or renal dysfunction, whichever is predominant.

Thus far, the RO has awarded a 100 percent schedular evaluation from March 27, 2008 onwards, based on resumption of active disease process associated with prostate cancer, following the initial diagnosis of the same in early-2006 and            subsequent April 2006 radical prostatectomy procedure. The Veteran did not file his claim for disability compensation for prostate cancer until January 25, 2007, and hence, that same date is the effective date of service connection. For the initial timeframe from January 25, 2007 to March 26, 2008, the RO assigned a 20 percent evaluation, in light of apparent temporary subsiding of prostate cancer for about a year, along with compensable voiding dysfunction.

On comprehensive review of the record, and resolving all reasonable doubt in the Veteran's favor on a material issue, the Board will grant a 100 percent schedular evaluation prior to March 26, 2008.  The Veteran's condition had subsided to some degree during this time period, but the March 2007 VA examination noted that although the Veteran's prostate specific antigen (PSA) "seems to be low, it is important that it is rising and [the Veteran] can have additional treatment for this condition." Elsewhere, it was noted that the Veteran had "pending possibilities of radiation due to rising PSA."  Accordingly, the Board will apply the benefit-of-the-doubt doctrine and determine that the Veteran's underlying prostate cancer was already in a state of, or substantially similar to an active process, and award a 100 percent rating prior to March 26, 2008. See 38 C.F.R. § 4.3.  

ORDER

Service connection for a psychiatric disability is granted, subject to the law and regulations governing the payment of VA compensation benefits, subject to the law and regulations governing the payment of VA compensation benefits.  

A 100 percent evaluation for prostate cancer prior to March 26, 2008 is granted, subject to the law and regulations governing the payment of VA compensation benefits.  


REMAND

Regarding the claims for service connection for circulatory problems and                    high blood pressure, both as secondary to service-connected diabetes mellitus,           type II, the Board deems further VA examination and opinion warranted on the dispositive matter of etiology. The claim for high blood pressure in particular warrants inquiry into whether there was been measurable aggravation due to existing diabetes mellitus, and not merely whether diabetes initially caused hypertension, as considered pursuant to a November 2008 VA Compensation             and Pension examination. See 38 C.F.R. § 3.310(b) (2013). 

Proper measures should also be undertaken to obtain records in connection with a prior award of disability benefits from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, these claims are REMANDED for the following action:

1. Obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination.                     Then associate all documents received with the Veteran's claims file.

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should then provide a diagnosis confirming the presence of hypertension, as well as any disability associated with claimed "circulatory problems,"                       to specifically include any condition associated with             the Veteran's recently observed "leg swelling."                 The examiner must then provide the following opinions:  1) is it at least as likely as not (50 percent or greater probability) that each diagnosed disorder etiologically related to or had onset during the Veteran's active military service; 2) is it at least as likely as not (50 percent or greater probability) that hypertension first manifested to a compensable degree within one year of separation from military service in November 1966; 3) is it at least as likely as not (50 percent or greater probability) that each diagnosed disorder was initially caused by service-connected diabetes mellitus; and 4) is it at least as likely as not (a 50 percent or greater probability) that each diagnosed disorder was aggravated, or permanently worsened, by service-connected diabetes mellitus.  

The examiner should include in the examination report an explanation for each opinion expressed.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the claims on appeal for service connection for circulatory problems and high blood pressure based upon all additional evidence received.              If the benefits sought on appeal are not granted,                  the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to            the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.              §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


